DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT



                        WILLIAM SANDERS,

                              Petitioner,

                                  v.

                           BEMIS SMITH,

                             Respondent.


                            No. 2D21-11



                         September 15, 2021

Petition for Writ of Certiorari to the Circuit Court for Manatee
County; Charles Sniffen, Judge.

Mark D. Tinker, Scott H. Jackman and Krysta L. Torok of Cole,
Scott & Kissane, P.A., Tampa, for Petitioner.

Timothy W. Weber and Jeremy D. Bailie of Weber, Crabb, & Wein,
P.A., St. Petersburg, for Respondent.


PER CURIAM.


     Denied.


MORRIS, C.J., and KELLY and SMITH, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2